Citation Nr: 0740318	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-23 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to December 
1974 and from September 1978 to January 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that service connection is warranted for 
PTSD.  He has referred to stressors that occurred during his 
initial period of service.  In April 2005, the RO determined 
that the veteran's claimed stressors were not consistent with 
his duty assignments, historical events or standard operating 
procedures in the Marine Corps.  Thus, it was concluded that 
the claims made by the veteran lacked sufficient detail to 
allow corroboration and were considered to be implausible.  

The veteran also states that he was essentially hospitalized 
for the entire duration of his second period of active duty.  
While there is a January 1979 memorandum from the veteran's 
commanding officer reflecting that the veteran was being 
recommended for discharge by reason of unsuitability, due to 
diagnosed character and behavior disorder of inadequate 
personality, no records of any treatment the veteran received 
during this time have been associated with the claims folder.  

During the October 2007 hearing before the undersigned, the 
veteran testified that he had been receiving Social Security 
benefits since 1989.  These records are not in the claims 
folder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain 
the service medical records from the 
veteran's second period of service.  

2.  The RO/AMC should obtain the veteran's 
Social Security records.

3.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  All pertinent laws and 
regulations should be set forth.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



